DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procopio et al. (US20150035409, hereinafter Procopio).
Regarding claim 1, Procopio discloses a power generation switch, comprising: a moving unit (416) including at least a part that moves in a first direction; and a power generation device (417) which generates electric power through movement of the moving unit, wherein the power generation device includes: an attracting unit which moves in the first direction through the movement of the moving unit, the attracting unit including a magnet (425) extending in a second direction perpendicular to the first direction; a holder portion (attached to the wall 415) located in a third direction relative to the magnet, the third direction being perpendicular to the second direction; and a power generation portion which includes a free end portion (free end where 425 is mounted) and a fixed portion (attached to the wall 415) and generates electric power by free vibrations of the free end portion, the power generation portion having a plate shape (see Figs. 13 and  14), the free end portion being placed in a state of attraction to the magnet and a state of release from the state of attraction, the fixed portion being fixed to the holder portion, and the attracting unit is rotatably held by the moving unit. Please refer to Figs. 13 and 14 and its description in paragraphs 82-91.
Regarding claim 2, the rotation axis of the attracting unit is parallel to the third direction.
Regarding claims 3 and 4, Figs. 13 and 14 show the main surfaces, the attracting units, the shaft portion along the axis of rotation.
Regarding claim 5, the insertion portion is configured to allow the first shaft portion to move inside the insertion portion in the first direction. Refer to Figs. 13 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Procopio.
Regarding claim 6, Procopio discloses the invention as explained above, but fails to disclose the shaft including a cut out portion obtained by cutting off an end of the shaft portion that faces the insertion portion. It is old and well known in the art to cut off end portions of a shaft (or elongated elements) to facilitate its insertion and removal of the shaft into and from a hub. Therefore, it would have been an obvious modification of the prior art to provide a cut out portion in the shaft portion to facilitate the insertion and removal of an elongated shaft member. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Procopio in view of Katsumura et al.  (US9525365, hereinafter Katsumura).
Regarding claim 8, Procopio discloses the invention as explained above, but fails to disclose the power generation portion including two piezoelectric elements and a metal plate and the two piezoelectric elements are formed on opposite sides of the metal plate. 
Katsumura discloses a piezoelectric power generation (1) element comprising two piezoelectric elements (4, 104) formed on opposite sides of a metal layer (2). Katsumura discloses that the vibration plate (2) applies compressive stress to the piezoelectric layer when the vibration plate is not vibrating and the power generation device is excellent in long-term reliability. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide the power generation unit disclosed by Katsumura in the system provided by Procopio to apply compressive stress to the piezoelectric layer when the vibration plate is not vibrating. Furthermore, the structure of Katsumura provides long term reliability. 
 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 7, wherein the moving unit includes: a first end portion pivoted on a second shaft portion; and a second end portion which moves in the first direction by rotation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837